RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206          2    Loch v. Watkins, et al.                     No. 01-1598
  ELECTRONIC CITATION: 2003 FED App. 0234P (6th Cir.)
               File Name: 03a0234p.06                                       _________________
                                                                                 COUNSEL
UNITED STATES COURT OF APPEALS
                                                        ARGUED: Hugh M. Davis, Jr., CONSTITUTIONAL
             FOR THE SIXTH CIRCUIT                      LITIGATION ASSOCIATES, Detroit, Michigan, for
               _________________                        Appellant. Linda D. Fegins, CITY OF DETROIT LAW
                                                        DEPARTMENT, Detroit, Michigan, Julie C. Quinlan-
                                                        Dufrane, WAYNE COUNTY CORPORATION COUNSEL,
NICOLE M. LOCH ,             X                          Detroit, Michigan, for Appellees. ON BRIEF: Cynthia
         Plaintiff-Appellant, -                         Heenan, CONSTITUTIONAL LITIGATION ASSOCIATES,
                              -                         Detroit, Michigan, for Appellant. Linda D. Fegins, CITY OF
                              -     No. 01-1598         DETROIT LAW DEPARTMENT, Detroit, Michigan, W.
          v.                  -                         Steven Pearson, WAYNE COUNTY CORPORATION
                               >                        COUNSEL, Detroit, Michigan, for Appellees.
                              ,
FRED WATKINS; JOHN D.         -
O’HAIR ; COUNT Y OF WAYNE; -                                                _________________
BENNY NAPOLEON; THE CITY -                                                      OPINION
OF DETROIT ,                  -                                             _________________
       Defendants-Appellees. -
                              -                           BOYCE F. MARTIN, JR., Chief Circuit Judge. Nicole
                             N                          Loch appeals the decision of the district court dismissing her
                                                        claims under state law and under 42 U.S.C. § 1983 on the
     Appeal from the United States District Court       ground of abstention. The case stemmed from seizure of
    for the Eastern District of Michigan at Detroit.    Loch’s Jeep Cherokee under the Michigan forfeiture statute.
   No. 00-70478—Denise Page Hood, District Judge.       Loch challenged the seizure under 42 U.S.C. § 1983 and state
                                                        conversion grounds, seeking damages. She later filed
               Argued: March 27, 2003                   motions for declaratory and injunctive relief, as well as leave
                                                        to amend her complaint to include would-be plaintiffs who
           Decided and Filed: July 17, 2003             could represent a proposed class of litigants opposing the
                                                        forfeiture procedure.     Upon motion by the defendant
Before: MARTIN, Chief Circuit Judge; KENNEDY and        municipalities and officers, the district court found that it
          DAUGHTREY, Circuit Judges.                    could not review her complaints because they were
                                                        intertwined with pending state litigation. For the following
                                                        reasons, we AFFIRM the judgment of the district court.
                                                          On January 7, 2000, Detroit police officers seized a 1996
                                                        Jeep Cherokee driven by Jack Paul Barrett II after Barrett was

                          1
No. 01-1598                       Loch v. Watkins, et al.     3    4    Loch v. Watkins, et al.                     No. 01-1598

arrested for attempting to purchase marijuana. The Jeep was        innocent of wrongdoing, ordered return of the vehicle, and on
impounded, then seized, under section 333.7521(1)(d) of the        a motion for reconsideration of a decision to impose a $600
Michigan Compiled Laws, which authorizes forfeiture of any         towing and storage fee, ruled that Loch was not responsible
vehicle involved in the use, transport, or facilitation of         for those costs. The state appealed that judgment, and the
transport of controlled substances for sale or receipt. The        Michigan Court of Appeals ruled on the case on August 23,
officers seized the vehicle as part of a Wayne County program      2002. People v. 1996 Jeep and Nichole Loch, Claimant
called Operation Push-Off. The program permits the police          Appellee, 652 N.W.2d 675 (Mich. App. 2002).
to seize vehicles that are used in the purchase or attempted
purchase of any amount of marijuana. The local prosecutors            Twenty days after the seizure of the vehicle in Barrett’s
then subject those vehicles to forfeiture.                         arrest, but before the forfeiture hearing in state court, Loch
                                                                   filed a complaint in federal district court. Loch first made a
  Loch, who owned the Jeep, was not present at the time of         claim under section 1983, claiming that Michigan’s
the arrest but received notice of the pending forfeiture. The      Operation Push-Off violated the due process clause of the
notice advises the owner of the right to post a bond and           Fourteenth Amendment to the United States Constitution
contest the forfeiture in state court. The owner has the option,   because it deprived individuals of forfeiture hearings and
however, of settling the case for a specified sum plus towing      extorted settlements from owners who wished to avoid losing
and storage costs, thereby regaining possession of the vehicle.    the vehicles to lienholders. Loch made a second claim under
Loch attempted to post bond and contest the seizure of her         section 1983, alleging that the City of Detroit and Wayne
property. She claims, however, that the prosecutor’s office        County failed to train their employees adequately in the
told her that she was not permitted to post bond and contest       operation of the forfeiture, thus depriving Loch of due process
the forfeiture because there was a lien on the vehicle and that    and resulting in an unlawful seizure of property. Loch’s third
the vehicle would be turned over to the lienholder of record       section 1983 claim alleged that the forfeiture amounted to
unless Loch entered into an agreement on the forfeiture.           taking of property without just compensation. Loch’s fourth
                                                                   section 1983 claim alleged that police Sergeant Watkins’s use
   Loch claims that the prosecutor’s office leads owners to        of the forfeiture statute constituted an abuse of process.
believe that to obtain a trial date, the owners must waive their   Loch’s final claim arose out of state law, and she alleged that
rights to certain pretrial proceedings. The defendants contest     all of the defendants conspired to convert the Jeep to their
that claim, stating that pretrial waiver is optional and not       possession.
required to obtain a trial date. The prosecutor’s office also
seeks to have state courts hold owners who prevail on the             Eventually, Loch filed motions with the district court
forfeiture liable for towing and storage expense. Eventually,      seeking declaratory and injunctive relief and leave to amend
the Wayne County prosecutor’s office waived the bond               her complaint to add plaintiffs who could represent a class of
requirement and filed a forfeiture action in Wayne County          litigants challenging the forfeiture procedure.           The
Circuit Court.                                                     municipalities and their employees responded by filing
                                                                   motions to dismiss for lack of jurisdiction under Federal Rule
  At the trial on the merits on June 22, 2000, the court           of Civil Procedure 12(b)(1). The defendants claimed that the
determined that Loch was an “innocent owner” of the Jeep           district court should abstain from deciding the claims before
because she was unaware of Barrett’s intent to use the car for     it because the federal proceedings involved claims
procuring marijuana. The court concluded that Loch was
No. 01-1598                      Loch v. Watkins, et al.        5   6     Loch v. Watkins, et al.                      No. 01-1598

inextricably intertwined with the pending state forfeiture          before it.” County of Allegheny v. Frank Mashuda Co., 360
action.                                                             U.S. 185, 188-89 (1959). When a court does elect to abstain,
                                                                    the decision must be under “the exceptional circumstances
  The district court granted the motions to dismiss, finding        where the order to the parties to repair to the state court would
that the federal court should not invoke jurisdiction over          clearly serve an important countervailing interest.” Id.
Loch’s complaint during pendency of the state proceedings,
based upon principles of abstention articulated in Rooker v.          The Supreme Court has announced several circumstances
Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia       which qualify as exceptional and in which abstention is
Court of Appeals v. Feldman, 460 U.S. 462 (1983); and               appropriate. One of these “doctrines” is applicable to this
Younger v. Harris, 401 U.S. 37 (1971). The district court also      case. In Younger v. Harris, 401 U.S. 37 (1971), the Supreme
denied Loch’s motions for declaratory and injunctive relief         Court advised federal courts to abstain from deciding a matter
and leave to amend.                                                 that would be properly before them but for the pendency of
                                                                    state criminal proceedings in the matter. Id. at 43-45. We
  We review a dismissal for lack of subject matter                  look at three factors to determine if Younger abstention is
jurisdiction de novo. Blakely v. United States, 276 F.3d 853,       warranted: “(1) whether the underlying proceedings constitute
863 (6th Cir. 2002). As to the review of the district court’s       an ongoing state judicial proceeding, (2) whether the
decision to abstain, we said in United States v.                    proceedings implicate important state interests, and
Commonwealth of Kentucky, 252 F.3d 816, 825 (6th Cir.               (3) whether there is an adequate opportunity in the state
2001):                                                              proceedings to raise a constitutional challenge.” Tindall v.
                                                                    Wayne County Friend of the Court, 269 F.3d 533, 538 (6th
  While we normally review de novo a district court's               Cir. 2001); see also Cooper v. Parrish, 203 F.3d 937, 954
  decision to abstain, see Fed. Express Corp. v. Tennessee          (6th Cir. 2000); Zalman v. Armstrong, 802 F.2d 199, 201-02
  Pub. Serv. Comm'n, 925 F.2d 962, 967 (6th Cir.1991),              (6th Cir. 1986).
  we have at least on one occasion reviewed such a
  decision for abuse of discretion, see Romine v.                     First, when determining whether state court proceedings
  Compuserve Corp., 160 F.3d 337, 341, 343 (6th                     involving the plaintiffs are pending, we look to see if the
  Cir.1998). As the Second Circuit has noted, however,              state court proceeding was pending at the time the federal
  "there is little practical distinction between review for         complaint was filed. Zalman, 802 F.2d at 204. It remains
  abuse of discretion and review de novo" in abstention             pending until a litigant has exhausted his state appellate
  cases, inasmuch as the district court's discretion to             remedies. Huffman v. Pursue, Ltd., 420 U.S. 592, 609 (1975);
  abstain "is narrowed by a federal court's obligation to           Foster v. Kassulke, 898 F.2d 1144, 1146 (6th Cir. 1990).
  exercise its jurisdiction in all but the most extraordinary       Loch argues that the state court proceeding was not pending
  cases." Hachamovitch v. DeBuono, 159 F.3d 687, 693                when she filed her federal lawsuit because she filed her
  (2d Cir.1998).                                                    federal complaint four days before the state filed its complaint
                                                                    seeking forfeiture. She asserts that the state judicial
  As that case indicates, generally federal courts should not       proceedings had not been initiated, so no ongoing proceeding
abstain from exercising jurisdiction on abstention grounds, for     would have given her opportunity to raise any constitutional
abstention “is an extraordinary and narrow exception to the         challenges in state court.
duty of a District Court to adjudicate a controversy properly
No. 01-1598                       Loch v. Watkins, et al.        7   8      Loch v. Watkins, et al.                      No. 01-1598

   In Hicks v. Miranda, 422 U.S. 332, 349 (1975), however,               is made up of a Union of separate state governments, and
the Court held “that where state criminal proceedings are                a continuance of the belief that the National Government
begun against the federal plaintiffs after the federal complaint         will fare best if the States and their institutions are left
is filed but before any proceedings of substance on the merits           free to perform their separate functions in their separate
have taken place in the federal court, the principles of                 ways.
Younger v. Harris should apply in full force.” Although Loch
argues that the state proceedings had run their course before        See also Middlesex County Ethics Comm’n. v. Garden State
the district court made its decision in March of 2001, she           Bar Ass’n, 457 U.S. 423 (1982); Kelm v. Hyatt, 44 F.3d 415,
cannot be correct. The state of Michigan appealed the                419 (6th Cir. 1995).
judgment of the state court in the forfeiture case, and the state
appellate process was not complete when the district court              We find persuasive the Eighth Circuit’s perspective in
decided to abstain in the case, as is clear from the August          Postscript Enterprises, Inc. v. Peach, 878 F.2d 1114, 1116
2002 judgment of the Michigan Court of Appeals in People             (8th Cir. 1989), in which the court held that forfeiture
v. 1996 Jeep and Nichole Loch, Claimant Appellee, 652                proceedings are quasi-criminal in nature and of such a
N.W.2d 675 (Mich. App. 2002).                                        character as to warrant application of the Younger doctrine.
                                                                     “The state’s interest in these forfeiture proceedings is likely
   As the Supreme Court said in Huffman, 420 U.S. at 608,            to be as great as its interest in its criminal law proceedings.”
“[A]ll of the evils at which Younger is directed would inhere        Id. Citing Huffman, 420 U.S. at 605 (internal citations
in federal intervention prior to completion of state appellate       omitted), the court in Postscript Enterprises said, “Under the
proceedings, just as surely as they would if such intervention       Younger abstention doctrine the federal courts must abstain
occurred at or before trial.” For that reason, we hold that the      from interfering with the efforts of states or local
district court was correct in assessing the proceedings before       governments ‘to protect the very interests which underlie
it as ongoing in the state courts.                                   [their] criminal laws and to obtain compliance with precisely
                                                                     the standards which are embodied in [their] criminal laws.’”
  Next we turn to the questions of “whether the proceedings          We find this reasoning persuasive. We believe that
implicate important state interests, and whether there is an         Michigan’s interest in its forfeiture laws is directly correlated
adequate opportunity in the state proceedings to raise a             with its interest in the enforcement of the criminal laws. We
constitutional challenge.” Tindall, 269 F.3d at 538. Though          further believe that there was no impediment to Loch’s raising
Younger itself concerned abstention when a state criminal            the constitutional issues of this case in the state proceedings.
matter was pending, the doctrine has been interpreted to             For these reasons, we believe Younger abstention is
caution against interference in state civil matters. As the          appropriate in this case.
Supreme Court said in Juidice v. Vail, 430 U.S. 327, 334
(1977) (internal citations omitted):                                    It is crucial that we make clear that the district court’s
                                                                     decision to abstain from hearing this case was appropriate at
  [T]he more vital consideration behind the Younger                  the time of the decision given the pendency of the state
  doctrine of nonintervention lay not in the fact that the           proceedings. Loch’s claims are therefore dismissed without
  state criminal process was involved but rather in the              prejudice, because we decline to address their merits, and she
  notion of comity, that is, a proper respect for state              is free to raise any and all of these claims in federal court
  functions, a recognition of the fact that the entire country       when the state proceedings are fully completed.
No. 01-1598                  Loch v. Watkins, et al.   9

  Based on the foregoing, we AFFIRM the judgment of the
district court.